DECISION
On July 5, 2016, the Court sentenced the defendant as follows: Count I: A twenty (20) year commitment to the Montana State Prison, with twelve (12) years suspended, for the offense of Criminal Possession of Dangerous Drugs with Intent to Distribute - Any Drug other than an Opiate, a Felony, in violation of §45-9-103(3), MCA, to run concurrent with the sentence imposed in DC-06-209; Count II: A three (3) year commitment to the Montana State Prison, with three (3) years suspended, for the offense of Criminal Possession of Dangerous Drugs - Not Otherwise Provided for, a Felony, in violation of §45-9-102(6), MCA, to run consecutive to Count I; Count III: A ten (10) year commitment to the Montana State Prison, with two (2) years suspended, for the offense of Theft, a Felony, in violation of §45-6-301(l)[4], MCA, to run concurrent with Count I: CountV: A ten (10) year commitment to the Montana State Prison, with ten (10) years suspended, for the offense of Unlawful Use/Possession of Property Subject to Criminal Forfeiture, a Felony, in violation of §45-9-206(1), MCA, to run consecutive to Count III; and Count VI: A six (6) month commitment to the Missoula County Detention Center, for the offense of Criminal Possession of Drug Paraphernalia, a Misdemeanor, in violation of §45-10-103, MCA, to run concurrent with Count I. Count IV was dismissed by the Court. The Court granted the defendant credit for time served in the amount of 159 days.
On November 18, 2016, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the application, Defense Counsel advised the judges that the issue that the Defendant wanted to challenge was how the Department of *105Corrections was calculating his time on different sentences. Mr. Ohman understood that this was not an issue the Sentence Review panel could decide. When given the opportunity to be heard, the Defendant expressed that he did not have an issue with his sentence, but disagreed with how the Department of Corrections has calculated his time. Mr. Garrsion stated that he wished to waive his sentence review. The Division judges confirmed for the Defendant that they did not have the authority to rectify or change how his time was calculated.
Done in open Court this 18th day of November, 2016.
DATED this 8th day of December, 2016.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence is WAIVED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.